NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

AKEEM OLIGAWAN WILSON,           )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No. 2D18-3858
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Highlands County; Peter F. Estrada,
Judge.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.